Name: Commission Regulation (EC) No 1971/94 of 29 July 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: teaching;  distributive trades;  prices;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31994R1971Commission Regulation (EC) No 1971/94 of 29 July 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren Official Journal L 198 , 30/07/1994 P. 0113 - 0113 Finnish special edition: Chapter 3 Volume 60 P. 0063 Swedish special edition: Chapter 3 Volume 60 P. 0063 COMMISSION REGULATION (EC) No 1971/94 of 29 July 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildrenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 230/94 (2), and in particular Article 26 (4) thereof, Whereas Article 1 (3) of Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren (3), as last amended by Regulation (EEC) No 2748/93 (4), provides that the Community aid is to be established in line with the target price for milk applicable for the milk year concerned; Whereas Council Regulation (EC) No 1881/94 (5), which last amended Regulation (EEC) No 2072/92 (6), fixing the target price for milk and the intervention prices for butter, skimmed milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995, provides for a further reduction of the target price for milk from 1 August 1994; whereas, as a result, the amounts of aid provided for in Article 4 (1) of Commission Regulation (EC) No 3392/93 (7), as last amended by Regulation (EC) No 1739/94 (8), should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 4 (1) (a) and (b) of Regulation (EC) No 3392/93 is hereby replaced by the following: '(a) ECU 24,38 per 100 kg for categories I and VII (whole milk products); (b) ECU 15,39 per 100 kg for category II (semi-skimmed milk) products'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 30, 3. 2. 1994, p. 1. (3) OJ No L 183, 7. 7. 1983, p. 1. (4) OJ No L 249, 7. 10. 1993, p. 1. (5) OJ No L 197, 30. 7. 1994, p. 23. (6) OJ No L 215, 30. 7. 1992, p. 65. (7) OJ No L 306, 11. 12. 1993, p. 27. (8) OJ No L 182, 16. 7. 1994, p. 15.